Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kunieda et al. (USP 7,681,881) discloses a sheet post-processing device comprising:
a folding portion (E) that applies a predetermined folding process to a sheet; 
a discharge portion (10) that discharges the sheet through a sheet discharge port (19); 
a stacking tray (17) on which the sheet discharged through the sheet discharge port is stacked; 
a pair of alignment members (16) including a first alignment member disposed at one side in the sheet width direction so as to be reciprocatable in the sheet width direction and a second alignment member disposed at another side in the sheet width direction so as to be reciprocatable in the sheet width direction, the pair of alignment members configured to contact the sheet stacked on the stacking tray to align a position of the sheet in the sheet width direction (see at least fig.7); and 
a controller that controls the folding portion and the pair of alignment members (see at least fig.2), wherein the controller performs 
an alignment process in which the controller makes the pair of alignment members reciprocate between a predetermined aligning position and a position outward of the aligning position with respect to the sheet width direction, thereby to align the sheet discharged at a predetermined discharge position on the stacking tray (see steps S103,S105 in fig.7) and wherein
sheet bundles stacked on the stacking tray include either sheets subjected to the folding process (see at least fig.10,11) or sheets not subjected to the folding process (see at least fig.5,6).
However, the prior art of record does not fairly disclose or teach at least a sheet post-processing device wherein sheet bundles stacked on the stacking tray include either sheets subjected to the folding process or sheets not subjected to the folding process, such that the controller performs
“a sorting process in which the controller, when a plurality of copies of sheet bundles each including a plurality of the sheets are discharged, drives the shift unit to shift the discharge position of the sheet bundles discharged on the stacking tray alternately, between a first shift position at one side in the sheet width direction and a second shift position at another side in the sheet width direction, 
in the sorting process, 
the alignment process is performed in a state where the first alignment member disposed at a first position corresponding to the first shift position and the second alignment member disposed at a second position corresponding to the second shift position, 
when the sheet bundle stacked on the stacking tray does not include the sheet subjected the folding process, executes a first alignment mode in which the alignment process is performed with the first and second alignment members,  
when the sheet bundles stacked on the stacking tray includes the sheet subjected the folding process, executes a second alignment mode in which, 
for the sheet bundle shifted to the first shift position, the alignment process is performed with only the first alignment member and 
for the sheet bundle shifted to the second shift position, the alignment process is performed with only the second alignment member, or 
does not perform the alignment process”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        9/2/2022